Citation Nr: 1614275	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver recovery of an overpayment of VA pension benefits, calculated in the amount of $38,098.00, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of the $38,098.00 debt.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  

The Board remanded the case for further development in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that the $38,098.00 debt at issue here was not properly created, and even if it was, he is entitled to a waiver of the debt because he never received notice letters from VA regarding his fugitive felon status (sent in November 2007) or overpayment by VA (sent in January 2009).  The Veteran states that  he has been homeless since 2002 and that the first time he learned of the debt was in 2013.  The Veteran specifically asserts that VA treatment records for the relevant time period contain substantial evidence of his homelessness and his contentions that he did not receive the 2007 or 2009 letters.  See the February 2014 statement; September 2014 VA Form 9; June 2015 Board hearing transcript.

Records in the claims file indicate that the Veteran was seen at VA medical centers between 2008 and 2010, but the claims file does not contain any such treatment records.  Rather, the most recent VA treatment records associated with the claims file are dated in January 2007.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding records of treatment of the Veteran dated from February 2007 to present, including records from the West Palm Beach VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




